Case 8:18-cv-01519-JAK-PLA Document 50 Filed 02/12/19 Page 1 of 5 Page ID #:628
Case 8:18-cv-01519-JAK-PLA Document 50 Filed 02/12/19 Page 2 of 5 Page ID #:629
      Case 8:18-cv-01519-JAK-PLA Document 50 Filed 02/12/19 Page 3 of 5 Page ID #:630

SECTION III - DESIGNATION OF LOCAL COUNSEL

FERNALD,BRANDON C.
Designee's Name(Last Name, First Name & Middle Initial)
FERNALD LAW GROUP
Firm!Agency Name
510 WEST SIXTH STREET                                             323-410-0320                            323-410-0330

SUITE 700
                                                                  Telephone Number                        Fax Number
Street Address                                                    brandon.fernald@fernaldlawgroup.com
                                                                  E-mail Address
LOS ANGELES.CA 90014
City, State, Zip Code                                             222429
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel,and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice oflaw.
             Dated February 6,2019                                BRANDON C.FERNALD
                                                                           5 Name(pie         or print)


                                                                  Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE(ATTACH ADDITIONAL PAGES IP NECESSARY)




G-64(6/16)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO MAC VICE                       Page 3 of3
Case 8:18-cv-01519-JAK-PLA Document 50 Filed 02/12/19 Page 4 of 5 Page ID #:631
Case 8:18-cv-01519-JAK-PLA Document 50 Filed 02/12/19 Page 5 of 5 Page ID #:632




                 STATE BAR OF TEXAS


 Office of the Chief Disciplinary Counsel

 February 06, 2019



 Re: Mr. Michael T. Cooke, State Bar Number 04759650


 To Whom It May Concern:

 This is to certify that Mr. Michael T. Cooke was licensed to practice law in Texas on November 06,
 1987, and is an active member in good standing with the State Bar of Texas. "Good standing" means
 that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
 requirements; and is not presently under either administrative or disciplinary suspension from the
 practice of law.


 This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
 operation of rule or law.


 Sincerely,




 Linda A. Acevedo
 Chief Disciplinary Counsel
 LA/web




    P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
